Appeal by the defendant from a judgment of the Supreme Court, Queens County (Browne, J.), rendered October 23, 1987, convicting him of robbery in the first degree (two counts), criminal possession of a weapon in the second degree, and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Ordered that Justice Miller has been substituted for former Justice Rubin (see, 22 NYCRR 670.1 [c]); and it is further,
*620Ordered that the judgment is affirmed.
The defendant argues that the People failed to prove that he participated in the crime. We disagree. The defendant assisted the codefendant in robbing the victim at gunpoint, by driving a car to the scene of the crime and making the car available to the codefendant to be driven away after the robbery. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We have considered the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be without merit. Thompson, J. P., Brown, Eiber and Miller, JJ., concur.